In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________
                       No. 02-18-00166-CV
                  ___________________________

 DAN SIMMONS; SIMMONS & ASSOCIATES OF NORTH TEXAS, P.L.L.C;
DS FAMILY, LP; FINANCIAL WORX, LTD.; AND SEKURE CONNEKT, LTD.,
                          Appellants

                                 V.

  RICHARD WYLIE, INDIVIDUALLY; KSW CPA, P.C. FKA SIMMONS &
        WYLIE, P.C.; AND HMSW CPA, P.L.L.C., Appellees



               On Appeal from the 141st District Court
                       Tarrant County, Texas
                   Trial Court No. 141-255831-11


                 Before Gabriel, Kerr, and Bassel, JJ.
               Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

      Appellants Dan Simmons; Simmons & Associates of North Texas, P.L.L.C.;

DS Family, LP; Financial Worx, Ltd.; and Sekure Connekt, Ltd. brought this

interlocutory appeal challenging the trial court’s temporary injunction enjoining Dan

Simmons from providing public accounting services, whether personally or through

any other entity or individual professionally associated with him, to certain clients. See

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4). After the parties filed their briefs,

we received a suggestion of bankruptcy, which resulted in this appeal being suspended

and administratively closed. See Tex. R. App. P. 8.2. We subsequently reinstated this

appeal after appellants filed a motion for reinstatement apprising us that the

bankruptcy court had modified the automatic bankruptcy stay to allow this appeal to

proceed. See Tex. R. App. P. 8.3(a).

      This court has now been apprised that the trial court has rendered a final

judgment in the underlying cause. Among other things, the final judgment orders that

“[a]ny injunctive relief previously granted is terminated.” Concerned that the trial

court’s final judgment rendered this appeal moot, we notified the parties by letter

dated July 11, 2019, informing them of our concern and requesting them to file a

response by July 22, 2019, showing grounds for continuing this appeal. We stated

that if we did not receive a response by that time, this appeal could be dismissed for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. No parties filed a response.


                                            2
       It is well-settled that a temporary injunction expires upon the rendition of a

final judgment. See Jordan v. Landry’s Seafood Rest., Inc., 89 S.W.3d 737, 741 (Tex.

App.—Houston [1st Dist.] 2002, pet. denied) (op. on reh’g). A final judgment thus

renders an interlocutory appeal from a temporary injunction moot.                See id.

Accordingly, because the trial court’s final judgment in the underlying cause has

rendered moot appellants’ appeal from the temporary injunction, we dismiss this

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3; Jordan, 89 S.W.3d at

741.


                                                      /s/ Lee Gabriel

                                                      Lee Gabriel
                                                      Justice

Delivered: August 8, 2019




                                           3